—Judgment unanimously reversed on the law and new trial granted. Memorandum: Defendants’ convictions must be reversed because the court’s instructions on reasonable doubt unconstitutionally diminished the People’s burden of proof and defendants thereby were deprived of a fair trial (see, People v Brinson, 195 AD2d 966; People v Towndrow, 187 AD2d 194, lv dismissed 81 NY2d 1021; see also, Sullivan v Louisiana, 508 US —, 113 S Ct 2078). We find no other reversible error in the issues raised by defendants. (Appeal from Judgment of Onondaga County Court, Cunningham, J.—Criminal Sale Controlled Substance, 1st Degree.) Present—Green, J. P., Pine, Lawton, Fallon and Davis, JJ.